Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN 101879635). Zhang discloses a method of chamfering teeth on a gear 8, the gear 8 comprising a plurality of teeth with each of the teeth having a pair of tooth flank surfaces, a tooth length, a topland surface extending along the tooth length and a topland corner 6 at intersection of each tooth flank and topland, the topland extending along the tooth length, the plurality of teeth being spaced from one another by a tooth slot, the method comprising rotating a chamfering tool 1, moving the rotating chamfering tool 1 through the tooth slot along the length of the teeth along a tool path, during moving the chamfering tool 1 contacts a topland corner 6 on each tooth adjacent to the tooth slot thereby forming a chamfer 7 extending along the tooth length on each of the adjacent teeth, wherein the chamfering tool comprising a grinding wheel 1, wherein moving starts at one end and ends at the other end of the tooth slot, wherein the gear 8 comprises a ring gear 8, wherein the chamfering tool 1 comprises a first side for chamfering a topland corner on a tooth adjacent the tooth slot and a second side for chamfering a topland corner on a successive tooth adjacent the tooth slot, the first side and the second side being asymmetric with respect to one another, wherein the tool path extends through the center of the tooth slot, wherein at one end of the tooth slot, the tool path is positioned closer to one topland than the other topland (note Fig. 1 and 3-5, paragraphs [0007], [0022]-[0024], [0035]).
Claim Rejections - 35 USC § 103
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101879635). Zhang discloses the claimed invention except the chamfering tool comprises a cutting tool and the gear is a pinion.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select the cutting tool and pinion gear because Applicant has not disclosed that they provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Zhang’s method and Applicant’s invention to perform equally well with either tool or gear because both tools would perform the same function of chamfering the corners of adjacent teeth.  Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zhang.
	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 101879635) in view of Ronald et al (USP 8,961,081). Zhang discloses the claimed invention except the plurality of teeth on the gear are formed on a machine and chamfering is carried out on the same machine. Ronald et al discloses gear processing machine is used for forming and chamfering on the same machine (note abstract, ). It would have been obvious to one ordinary skill in the art before the effective date of the claimed invention to modify the method of Zhang with set up disclosed by Ronald et al in order to enhancing machine output and creating more efficient operation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/17/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/Primary Examiner, Art Unit 3723